Case 18-12376-KHK       Doc 50    Filed 12/11/18 Entered 12/11/18 14:32:37             Desc Main
                                  Document     Page 1 of 2


                       UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division

   ____________________________________
                                       )
   In re: Alice Thomas                 )
                                       )                Case Number: 18-12376
                                       )                Chapter 13
                       Debtor(s).      )
   ____________________________________)

              REPLY TO TRUSTEE’S AMENDED MOTION TO DISMISS

          COME(S) NOW, the Debtor(s), Alice Thomas, through the undersigned counsel,

   Edward Gonzalez, Esq., and responds to the trustee’s motion to dismiss stating as

   follows:

   1. Debtor detailed her reasons for the request for extension of time to file her amended

      plan in her motion (Docket Entry #44). To whit: Despite repeated requests, IRS still

      had not amended its proof of claim to state the amount of priority taxes owed at the

      time the last plan was due --- without that amount, Debtor could not prepare a

      confirmable plan.

   2. The IRS POC has since been amended and a new plan is in process.

   3. Debtor is serious about confirming a plan.

   4. In fact, she is completely up to date on her payments to the trustee.

      WHEREFORE, Debtor respectfully asks the court to deny the trustee’s motion to

   dismiss.

   Dated: December 11, 2018                             Respectfully Submitted,
                                                        /s/ Edward Gonzalez_________
                                                        Edward Gonzalez,
                                                        VA Bar #39882
                                                        2405 Eye Street, NW, Suite 1A
Case 18-12376-KHK       Doc 50    Filed 12/11/18 Entered 12/11/18 14:32:37             Desc Main
                                  Document     Page 2 of 2


                                                        Washington, DC 20037
                                                        (202) 822-4970

                                     Certificate of Service

          I hereby certify that the foregoing was sent by the court’s electronic mailing
   and/or by first class, postage pre-paid, mail to the following:

      1. U.S. Trustee
      2. Chapter 13 Trustee
                                                        /s/ Edward Gonzalez
                                                        Edward Gonzalez
